UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 08821 Rydex Variable Trust (Exact name of registrant as specified in charter) 805 King Farm Boulevard, Suite 600 Rockville, Maryland 20850 (Address of principal executive offices) (Zip code) Amy J. Lee Rydex Variable Trust 805 King Farm Boulevard, Suite 600 Rockville, Maryland 20850 (Name and address of agent for service) Registrant's telephone number, including area code: 1-301-296-5100 Date of fiscal year end:December 31 Date of reporting period:June 30, 2014 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: June 30, 2014 Rydex Variable Trust Semi-Annual Report Sector Funds Banking Fund Basic Materials Fund Biotechnology Fund Consumer Products Fund Electronics Fund Energy Fund Energy Services Fund Financial Services Fund Health Care Fund Internet Fund Leisure Fund Precious Metals Fund Real Estate Fund Retailing Fund Technology Fund Telecommunications Fund Transportation Fund Utilities Fund RVASECF-SEMI-0614x1214 guggenheiminvestments.com This report and the ﬁnancial statements contained herein are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. Distributed by Guggenheim Funds Distributors, LLC. TABLE OF CONTENTS DEAR SHAREHOLDER 2 ECONOMIC AND MARKET OVERVIEW 3 ABOUT SHAREHOLDERS’ FUND EXPENSES 4 BANKING FUND 6 BASIC MATERIALS FUND 12 BIOTECHNOLOGY FUND 18 CONSUMER PRODUCTS FUND 24 ELECTRONICS FUND 30 ENERGY FUND 36 ENERGY SERVICES FUND 42 FINANCIAL SERVICES FUND 47 HEALTH CARE FUND 54 INTERNET FUND 61 LEISURE FUND 67 PRECIOUS METALS FUND 73 REAL ESTATE FUND 79 RETAILING FUND 86 TECHNOLOGY FUND 92 TELECOMMUNICATIONS FUND 99 TRANSPORTATION FUND UTILITIES FUND NOTES TO FINANCIAL STATEMENTS OTHER INFORMATION INFORMATION ON BOARD OF TRUSTEES AND OFFICERS GUGGENHEIM INVESTMENTS PRIVACY POLICIES THE RYDEX FUNDS SEMI-ANNUAL REPORT | 1 June 30, 2014 Dear Shareholder: Security Investors, LLC (the “Investment Adviser”) is pleased to present the semi-annual shareholder report for funds that are part of the Rydex Variable Trust (the “Funds”). This report covers performance of the Funds for the semi-annual period ended June 30, 2014. The Investment Adviser is a part of Guggenheim Investments, which represents the investment management businesses of Guggenheim Partners, LLC, (“Guggenheim”) a global, diversified financial services firm. Guggenheim Funds Distributors, LLC is the distributor of the Funds. Guggenheim Funds Distributors, LLC is affiliated with Guggenheim and the Investment Adviser. We encourage you to read the Economic and Market Overview section of the report, which follows this letter. We are committed to providing innovative investment solutions and appreciate the trust you place in us. Sincerely, Donald C. Cacciapaglia President July 31, 2014 Read a prospectus and summary prospectus (if available) carefully before investing. It contains the investment objectives, risks, charges, expenses and other information, which should be considered carefully before investing. Obtain a prospectus and summary prospectus (if available) at guggenheiminvestments.com or call 800.820.0888. The Funds may not be suitable for all investors. Investing involves risks, including the entire loss of principal amount invested. Certain Funds may be affected by risks that include those associated with sector concentration, international investing, investing in small and/or medium size companies, and/or the Funds’ possible use of investment techniques and strategies such as leverage, derivatives and short sales of securities. Please see each Fund’s prospectus for more information. 2 |THE RYDEX FUNDS SEMI-ANNUAL REPORT ECONOMIC AND MARKET OVERVIEW (Unaudited) June 30, 2014 Economic growth hit a winter soft patch in the first quarter of 2014, but strong underlying fundamentals helped the economy strengthen in the second quarter. The economy is adding an average of 214,000 jobs per month in 2014, while the housing market is being helped by an improving labor market, subdued mortgage rates, and tight inventory. State and local government spending is positive for growth for the first time in five years. After the period end, minutes released from the U.S. Federal Reserve’s (the “Fed”) June meeting indicated a clear end-date for its quantitative easing program–October 2014–following reductions that began in January of the Fed’s monthly purchases of U.S. Treasury securities and mortgage-backed securities. Overseas political concerns, European monetary policy, and devaluation of the Chinese currency combined in the period to help push global investors into U.S. Treasuries, driving rates lower. As growth accelerates in the U.S., rates are expected to climb, but the upward pressure on rates from economic growth could be offset by increasing overseas demand and falling debt issuance by the U.S. government, putting a cap on how far rates can rise before the Fed begins tightening. Recent economic data suggest that growth is improving slowly in the euro zone core and, even more so, in the peripheral countries. The European Central Bank has enacted further monetary easing, which is expected to push both yields and the euro lower, supporting the recovery. Asia is seeking an export-led rebound, although more monetary accommodation may be needed to sustain Japan’s economic expansion. Recent reforms in China are having a positive effect, but policymakers continue to depreciate the currency to help maintain export competitiveness. Global central banks continue to flood markets with abundant liquidity. A synchronous global expansion is beginning to take hold, creating a positive environment for risk assets. We are approaching the speculative phase of the bull market in both equity and credit. Equities continue to benefit from an improving economy and continued capital flows into the U.S. Credit spreads continue to remain tight in the near term. Historically, spreads don’t begin to widen until defaults rise, which typically takes place one to two years after the Fed begins a tightening cycle. For the six-month period ended June 30, 2014, the Standard & Poor’s 500® (“S&P 500”) Index* returned 7.14%. Foreign markets were also strong: the Morgan Stanley Capital International (“MSCI”) Europe-Australasia-Far East (“EAFE”) Index* returned 4.78%. The return of the MSCI Emerging Markets Index* was 6.14%. In the bond market, the Barclays U.S. Aggregate Bond Index* posted a 3.93% return for the period, while the Barclays U.S. Corporate High Yield Index* returned 5.46%. The return of the BofA Merrill Lynch 3-Month U.S. Treasury Bill Index* was 0.02% for the six-month period. The opinions and forecasts expressed may not actually come to pass. This information is subject to change at any time, based on market and other conditions, and should not be construed as a recommendation of any specific security or strategy. *Index Definitions: The following indices are referenced throughout this report. Indices are unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees, or expenses. Barclays U.S. Aggregate Bond Index is a broad-based benchmark that measures the investment grade, U.S. dollar denominated, fixed-rate taxable bond market, including U.S. Treasuries, government-related and corporate securities, MBS (agency fixed-rate and hybrid ARM pass-throughs), ABS, and CMBS. Barclays U.S. Corporate High Yield Index measures the market of USD-denominated, non-investment grade, fixed-rate, taxable corporate bonds. Securities are classified as high yield if the middle rating of Moody’s, Fitch, and S&P is Ba1/BB+/BB+ or below. BofA Merrill Lynch 3-Month U.S. Treasury Bill Index is an unmanaged market index of U.S. Treasury securities maturing in 90 days that assumes reinvestment of all income. MSCI EAFE Index is a free float-adjusted market capitalization index that is designed to measure the equity market performance of developed markets, excluding the U.S. & Canada. MSCI Emerging Markets Index is a free float-adjusted market capitalization weighted index that is designed to measure equity market performance in the global emerging markets. S&P 500® Index is a capitalization-weighted index of 500 stocks designed to measure the performance of the broad economy, representing all major industries and is considered a representation of the U.S. stock market. THE RYDEX FUNDS SEMI-ANNUAL REPORT | 3 ABOUT SHAREHOLDERS’ FUND EXPENSES (Unaudited) All mutual funds have operating expenses and it is important for our shareholders to understand the impact of costs on their investments. Shareholders of a Fund incur two types of costs: (i) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions; and exchange fees; and (ii) ongoing costs, including management fees, administrative services, and shareholder reports, among others. These ongoing costs, or operating expenses, are deducted from a fund’s gross income and reduce the investment return of the fund. A fund’s expenses are expressed as a percentage of its average net assets, which is known as the expense ratio. The following examples are intended to help investors understand the ongoing costs (in dollars) of investing in a Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period and held for the entire six-month period beginning December 31, 2013 and ending June 30, 2014. The following tables illustrate a Fund’s costs in two ways: Table 1. Based on actual Fund return. This section helps investors estimate the actual expenses paid over the period. The “Ending Account Value” shown is derived from the Fund’s actual return, and the fourth column shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund. Investors may use the information here, together with the amount invested, to estimate the expenses paid over the period. Simply divide the Fund’s account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number provided under the heading “Expenses Paid During Period.” Table 2. Based on hypothetical 5% return. This section is intended to help investors compare a Fund’s cost with those of other mutual funds. The table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses paid during the period. The example is useful in making comparisons because the U.S. Securities and Exchange Commission (the “SEC”) requires all mutual funds to calculate expenses based on the 5% return. Investors can assess a Fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. The calculations illustrated above assume no shares were bought or sold during the period. Actual costs may have been higher or lower, depending on the amount of investment and the timing of any purchases or redemptions. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) on purchase payments, and contingent deferred sales charges (“CDSC”) on redemptions, if any. Therefore, the second table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. More information about a Fund’s expenses, including annual expense ratios for the past five years, can be found in the Financial Highlights section of this report. For additional information on operating expenses and other shareholder costs, please refer to the appropriate Fund prospectus. 4 |THE RYDEX FUNDS SEMI-ANNUAL REPORT ABOUT SHAREHOLDERS’ FUND EXPENSES (Unaudited)(concluded) Expense Ratio1 Fund Return Beginning Account Value December 31, 2013 Ending Account Value June 30, 2014 Expenses Paid During Period2 Table 1. Based on actual Fund return3 Banking Fund 1.66% 2.28% Basic Materials Fund 1.66% 8.06% Biotechnology Fund 1.66% 13.22% Consumer Products Fund 1.66% 6.59% Electronics Fund 1.66% 18.25% Energy Fund 1.66% 15.00% Energy Services Fund 1.66% 15.70% Financial Services Fund 1.66% 5.79% Health Care Fund 1.66% 9.51% Internet Fund 1.66% 1.54% Leisure Fund 1.66% 3.45% Precious Metals Fund 1.56% 20.90% Real Estate Fund 1.66% 14.04% Retailing Fund 1.66% (1.57%) Technology Fund 1.66% 5.60% Telecommunications Fund 1.66% 3.66% Transportation Fund 1.66% 12.59% Utilities Fund 1.66% 17.14% Table 2. Based on hypothetical 5% return (before expenses) Banking Fund 1.66% 5.00% Basic Materials Fund 1.66% 5.00% Biotechnology Fund 1.66% 5.00% Consumer Products Fund 1.66% 5.00% Electronics Fund 1.66% 5.00% Energy Fund 1.66% 5.00% Energy Services Fund 1.66% 5.00% Financial Services Fund 1.66% 5.00% Health Care Fund 1.66% 5.00% Internet Fund 1.66% 5.00% Leisure Fund 1.66% 5.00% Precious Metals Fund 1.56% 5.00% Real Estate Fund 1.66% 5.00% Retailing Fund 1.66% 5.00% Technology Fund 1.66% 5.00% Telecommunications Fund 1.66% 5.00% Transportation Fund 1.66% 5.00% Utilities Fund 1.66% 5.00% 1 Annualized and excludes expenses of the underlying funds in which the Funds invest. 2 Expenses are equal to the Fund’s annualized expense ratio, net of any applicable fee waivers, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Expenses shown do not include fees charged by insurance companies. 3 Actual cumulative return at net asset value for the period December 31, 2013 to June 30, 2014. THE RYDEX FUNDS SEMI-ANNUAL REPORT | 5 FUND PROFILE (Unaudited) June 30, 2014 BANKING FUND OBJECTIVE: Seeks to provide capital appreciation by investing in companies that are involved in the banking sector, including commercial banks (and their holding companies) and savings and loan institutions (“Banking Companies”). Holdings Diversification (Market Exposure as % of Net Assets) “Holdings Diversification (Market Exposure as % of Net Assets)” excludes any temporary cash investments. Inception Date: May 2, 2001 Ten Largest Holdings (% of Total Net Assets) Wells Fargo & Co. 4.0% JPMorgan Chase & Co. 3.9% Bank of America Corp. 3.9% Citigroup, Inc. 3.8% U.S. Bancorp 3.3% PNC Financial Services Group, Inc. 2.6% Capital One Financial Corp. 2.6% Bank of New York Mellon Corp. 2.5% State Street Corp. 2.0% BB&T Corp. 2.0% Top Ten Total 30.6% “Ten Largest Holdings” exclude any temporary cash or derivative investments. 6 |THE RYDEX FUNDS SEMI-ANNUAL REPORT SCHEDULE OF INVESTMENTS (Unaudited) June 30, 2014 BANKING FUND Shares Value COMMON STOCKS† - 99.9% REGIONAL BANKS - 46.9% PNC Financial Services Group, Inc. $ BB&T Corp. SunTrust Banks, Inc. Fifth Third Bancorp M&T Bank Corp. Regions Financial Corp. KeyCorp CIT Group, Inc. Popular, Inc.* Huntington Bancshares, Inc. First Republic Bank Signature Bank* SVB Financial Group* Zions Bancorporation East West Bancorp, Inc. Cullen/Frost Bankers, Inc. BOK Financial Corp. Commerce Bancshares, Inc. Prosperity Bancshares, Inc. PacWest Bancorp City National Corp. Investors Bancorp, Inc. Umpqua Holdings Corp. BankUnited, Inc. Synovus Financial Corp. FirstMerit Corp. First Niagara Financial Group, Inc. UMB Financial Corp. Hancock Holding Co. Associated Banc-Corp. Webster Financial Corp. Bank of the Ozarks, Inc. First Horizon National Corp. TCF Financial Corp. Bank of Hawaii Corp. BancorpSouth, Inc. Fulton Financial Corp. PrivateBancorp, Inc. — Class A Texas Capital Bancshares, Inc.* United Bankshares, Inc. IBERIABANK Corp. Glacier Bancorp, Inc. Home BancShares, Inc. Wintrust Financial Corp. FNB Corp. Western Alliance Bancorporation* Susquehanna Bancshares, Inc. Cathay General Bancorp First Financial Bankshares, Inc. Valley National Bancorp CVB Financial Corp. Trustmark Corp. National Penn Bancshares, Inc. MB Financial, Inc. Community Bank System, Inc. Old National Bancorp Westamerica Bancorporation First Midwest Bancorp, Inc. BBCN Bancorp, Inc. United Community Banks, Inc. Total Regional Banks DIVERSIFIED BANKS - 38.4% Wells Fargo & Co. JPMorgan Chase & Co. Bank of America Corp. Citigroup, Inc. U.S. Bancorp Itau Unibanco Holding S.A. ADR Banco Bradesco S.A. ADR ICICI Bank Ltd. ADR Credicorp Ltd. Comerica, Inc. HSBC Holdings plc ADR HDFC Bank Ltd. ADR Toronto-Dominion Bank Bank of Montreal Royal Bank of Canada Grupo Financiero Santander Mexico SAB de CV ADR Banco Santander S.A. ADR Banco Santander Brasil S.A. ADR Bank of Nova Scotia Bancolombia S.A. ADR Canadian Imperial Bank of Commerce Banco Bilbao Vizcaya Argentaria S.A. ADR Barclays plc ADR Total Diversified Banks ASSET MANAGEMENT & CUSTODY BANKS - 6.0% Bank of New York Mellon Corp. State Street Corp. Northern Trust Corp. Total Asset Management & Custody Banks DIVERSIFIED CAPITAL MARKETS - 2.9% Deutsche Bank AG UBS AG Credit Suisse Group AG ADR Total Diversified Capital Markets SEE NOTES TO FINANCIAL STATEMENTS. THE RYDEX FUNDS SEMI-ANNUAL REPORT | 7 SCHEDULE OF INVESTMENTS (Unaudited)(concluded) June 30, 2014 BANKING FUND Shares Value CONSUMER FINANCE - 2.6% Capital One Financial Corp. $ OTHER DIVERSIFIED FINANCIAL SERVICES - 2.1% Voya Financial, Inc. ING Groep N.V. ADR* Total Other Diversified Financial Services THRIFTS & MORTGAGE FINANCE - 1.0% New York Community Bancorp, Inc. Total Common Stocks (Cost $4,215,782) Face Amount REPURCHASE AGREEMENTS††,1 - 0.5% HSBC Group issued 06/30/14 at 0.03% due 07/01/14 $ RBC Capital Markets issued 06/30/14 at 0.03% due 07/01/14 Total Repurchase Agreements (Cost $31,339) Total Investments - 100.4% (Cost $4,247,121) $ Other Assets & Liabilities, net - (0.4)% ) Total Net Assets - 100.0% $ * Non-income producing security. † Value determined based on Level 1 inputs — See Note 4. †† Value determined based on Level 2 inputs — See Note 4. 1 Repurchase Agreements — See Note 5. ADR — American Depositary Receipt plc — Public Limited Company 8 |THE RYDEX FUNDS SEMI-ANNUAL REPORT SEE NOTES TO FINANCIAL STATEMENTS. BANKING FUND STATEMENT OF ASSETSAND LIABILITIES (Unaudited) June 30, 2014 Assets: Investments, at value (cost $4,215,782) $ Repurchase agreements, at value (cost $31,339) Total investments (cost $4,247,121) Cash 8 Receivables: Dividends Foreign taxes reclaim Total assets Liabilities: Payable for: Fund shares redeemed Management fees Transfer agent and administrative fees Investor service fees Portfolio accounting fees Miscellaneous Total liabilities Net assets $ Net assets consist of: Paid in capital $ Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net assets $ Capital shares outstanding Net asset value per share $ STATEMENT OFOPERATIONS (Unaudited) Period Ended June 30, 2014 Investment Income: Dividends (net of foreign withholding tax of $1,578) $ Income from securities lending, net Interest 1 Total investment income Expenses: Management fees Transfer agent and administrative fees Investor service fees Portfolio accounting fees Professional fees Custodian fees Trustees' fees* Line of credit interest expense 12 Miscellaneous Total expenses Net investment income Net Realized and Unrealized Gain (Loss): Net realized gain (loss) on: Investments ) Net realized loss ) Net change in unrealized appreciation(depreciation) on: Investments Net change in unrealized appreciation(depreciation) Net realized and unrealized loss ) Net decrease in net assets resultingfrom operations $ ) * Relates to Trustees not deemed “interested persons” within the meaning of Section 2(a)(19) of the 1940 Act. SEE NOTES TO FINANCIAL STATEMENTS. THE RYDEX FUNDS SEMI-ANNUAL REPORT | 9 BANKING FUND STATEMENTS OF CHANGES IN NET ASSETS Period Ended June 30, 2014 (Unaudited) Year Ended December 31, Increase (Decrease) in Net Assets from Operations: Net investment income $ $ Net realized gain (loss) on investments ) Net change in unrealized appreciation (depreciation) on investments Net increase (decrease) in net assets resulting from operations ) Distributions to shareholders from: Net investment income — ) Net realized gains — ) Total distributions to shareholders — ) Capital share transactions: Proceeds from sale of shares Distributions reinvested — Cost of shares redeemed ) ) Net increase (decrease) from capital share transactions ) Net increase (decrease) in net assets ) Net assets: Beginning of period End of period $ $ Undistributed net investment income at end of period $ $ Capital share activity: Shares sold Shares issued from reinvestment of distributions — Shares redeemed ) ) Net increase (decrease) in shares ) 10 |THE RYDEX FUNDS SEMI-ANNUAL REPORT SEE NOTES TO FINANCIAL STATEMENTS. BANKING FUND FINANCIAL HIGHLIGHTS This table is presented to show selected data for a share outstanding throughout each period and to assist shareholders in evaluating a Fund’s performance for the periods presented. Period Ended June 30, 2014a Year Ended December 31, Year Ended December 31, Year Ended December 31, Year Ended December 31, Year Ended December 31, Per Share Data Net asset value, beginning of period $ Income (loss) from investment operations: Net investment income (loss)b Net gain (loss) on investments (realized and unrealized) ) ) Total from investment operations ) ) Less distributions from: Net investment income — ) Net realized gains — ) ) — — — Total distributions — ) Net asset value, end of period $ Total Returnc % % % %) % %) Ratios/Supplemental Data Net assets, end of period (in thousands) $ Ratios to average net assets: Net investment income (loss) % Total expenses % Portfolio turnover rate % a Unaudited figures for the period ended June 30, 2014. Percentage amounts for the period, except total return and portfolio turnover rate, have been annualized. b Net investment income (loss) per share was computed using average shares outstanding throughout the period. c Total return does not reflect the impact of any additional fees charged by insurance companies and has not been annualized. SEE NOTES TO FINANCIAL STATEMENTS. THE RYDEX FUNDS SEMI-ANNUAL REPORT | 11 FUND PROFILE (Unaudited) June 30, 2014 BASIC MATERIALS FUND OBJECTIVE: Seeks to provide capital appreciation by investing in companies engaged in the mining, manufacture, or sale of basic materials, such as lumber, steel, iron, aluminum, concrete, chemicals and other basic building and manufacturing materials (“Basic Materials Companies”). Holdings Diversification (Market Exposure as % of Net Assets) “Holdings Diversification (Market Exposure as % of Net Assets)” excludes any temporary cash investments. Inception Date: May 2, 2001 Ten Largest Holdings (% of Total Net Assets) Monsanto Co. 2.8% Dow Chemical Co. 2.7% EI du Pont de Nemours & Co. 2.6% LyondellBasell Industries N.V. — Class A 2.5% Freeport-McMoRan Copper & Gold, Inc. 2.2% Praxair, Inc. 2.2% Ecolab, Inc. 2.0% PPG Industries, Inc. 1.9% Air Products & Chemicals, Inc. 1.9% Southern Copper Corp. 1.8% Top Ten Total 22.6% “Ten Largest Holdings” exclude any temporary cash or derivative investments. 12 |THE RYDEX FUNDS SEMI-ANNUAL REPORT SCHEDULE OF INVESTMENTS (Unaudited) June 30, 2014 BASIC MATERIALS FUND Shares Value COMMON STOCKS† - 99.0% SPECIALTY CHEMICALS - 19.0% Ecolab, Inc. $ PPG Industries, Inc. Sherwin-Williams Co. Sigma-Aldrich Corp. Celanese Corp. — Class A Ashland, Inc. International Flavors & Fragrances, Inc. WR Grace & Co.* Valspar Corp. RPM International, Inc. Albemarle Corp. Rockwood Holdings, Inc. NewMarket Corp. PolyOne Corp. Cytec Industries, Inc. Sensient Technologies Corp. Chemtura Corp.* Minerals Technologies, Inc. HB Fuller Co. Flotek Industries, Inc.* Total Specialty Chemicals GOLD - 10.8% Barrick Gold Corp. Newmont Mining Corp. Goldcorp, Inc. Agnico Eagle Mines Ltd. Randgold Resources Ltd. ADR Franco-Nevada Corp. AngloGold Ashanti Ltd. ADR* Royal Gold, Inc. Cia de Minas Buenaventura S.A. ADR Eldorado Gold Corp. Yamana Gold, Inc. Total Gold STEEL - 10.4% Vale S.A. ADR Nucor Corp. Reliance Steel & Aluminum Co. Allegheny Technologies, Inc. ArcelorMittal1 Steel Dynamics, Inc. United States Steel Corp. Gerdau S.A. ADR Carpenter Technology Corp. Worthington Industries, Inc. Cliffs Natural Resources, Inc.1 Commercial Metals Co. AK Steel Holding Corp.* Walter Energy, Inc.1 Total Steel DIVERSIFIED METALS & MINING - 9.3% Freeport-McMoRan Copper & Gold, Inc. Southern Copper Corp. BHP Billiton Ltd. ADR Rio Tinto plc ADR Teck Resources Ltd. — Class B BHP Billiton plc ADR US Silica Holdings, Inc. Compass Minerals International, Inc. Molycorp, Inc.*,1 Total Diversified Metals & Mining DIVERSIFIED CHEMICALS - 9.0% Dow Chemical Co. EI du Pont de Nemours & Co. Eastman Chemical Co. FMC Corp. Huntsman Corp. Olin Corp. Total Diversified Chemicals FERTILIZERS & AGRICULTURAL CHEMICALS - 8.3% Monsanto Co. Mosaic Co. Potash Corporation of Saskatchewan, Inc. CF Industries Holdings, Inc. Agrium, Inc. Scotts Miracle-Gro Co. — Class A Total Fertilizers & Agricultural Chemicals PAPER PACKAGING - 6.7% Rock-Tenn Co. — Class A MeadWestvaco Corp. Sealed Air Corp. Packaging Corporation of America Avery Dennison Corp. Sonoco Products Co. Bemis Company, Inc. Graphic Packaging Holding Co.* Total Paper Packaging COMMODITY CHEMICALS - 5.7% LyondellBasell Industries N.V. — Class A Westlake Chemical Corp. Methanex Corp. Cabot Corp. Axiall Corp. Total Commodity Chemicals SEE NOTES TO FINANCIAL STATEMENTS. THE RYDEX FUNDS SEMI-ANNUAL REPORT | 13 SCHEDULE OF INVESTMENTS (Unaudited)(concluded) June 30, 2014 BASIC MATERIALS FUND Shares Value INDUSTRIAL GASES - 5.0% Praxair, Inc. $ Air Products & Chemicals, Inc. Airgas, Inc. Total Industrial Gases CONSTRUCTION MATERIALS - 4.3% Cemex SAB de CV ADR* Vulcan Materials Co. Martin Marietta Materials, Inc. Eagle Materials, Inc. Texas Industries, Inc.* Total Construction Materials METAL & GLASS CONTAINERS - 3.5% Ball Corp. Crown Holdings, Inc.* Owens-Illinois, Inc.* AptarGroup, Inc. Total Metal & Glass Containers PAPER PRODUCTS - 3.1% International Paper Co. Domtar Corp. KapStone Paper and Packaging Corp.* Total Paper Products ALUMINUM - 1.9% Alcoa, Inc. Kaiser Aluminum Corp. Total Aluminum SILVER - 1.0% Silver Wheaton Corp. PRECIOUS METALS & MINERALS - 0.5% Stillwater Mining Co.* FOREST PRODUCTS - 0.5% Louisiana-Pacific Corp.* Total Common Stocks (Cost $8,300,160) EXCHANGE TRADED FUNDS† - 0.5% Market Vectors Junior Gold Miners ETF* Total Exchange Traded Funds (Cost $73,545) Face Amount REPURCHASE AGREEMENTS††,2 - 0.6% HSBC Group issued 06/30/14 at 0.03% due 07/01/14 $ RBC Capital Markets issued 06/30/14 at 0.03% due 07/01/14 Total Repurchase Agreements (Cost $80,872) SECURITIES LENDING COLLATERAL††,3 - 1.1% Repurchase Agreements HSBC Securities, Inc. issued 06/30/14 at 0.07% due 07/01/14 BNP Paribas Securities Corp. issued 06/30/14 at 0.09% due 07/01/14 Deutsche Bank Securities, Inc. issued 06/30/14 at 0.05% due 07/01/14 Total Securities Lending Collateral (Cost $160,050) Total Investments - 101.2% (Cost $8,614,627) $ Other Assets & Liabilities, net - (1.2)% ) Total Net Assets - 100.0% $ * Non-income producing security. † Value determined based on Level 1 inputs — See Note 4. †† Value determined based on Level 2 inputs — See Note 4. 1 All or portion of this security is on loan at June 30, 2014 — See Note 6. 2 Repurchase Agreements — See Note 5. 3 Securities lending collateral — See Note 6. ADR — American Depositary Receipt plc — Public Limited Company 14 |THE RYDEX FUNDS SEMI-ANNUAL REPORT SEE NOTES TO FINANCIAL STATEMENTS. BASIC MATERIALS FUND STATEMENT OF ASSETSAND LIABILITIES (Unaudited) June 30, 2014 Assets: Investments, at value - including $154,714of securities loaned (cost $8,373,705) $ Repurchase agreements, at value (cost $240,922) Total investments (cost $8,614,627) Cash Receivables: Fund shares sold Dividends Securities lending income Total assets Liabilities: Payable for: Securities purchased Upon return of securities loaned Management fees Transfer agent and administrative fees Investor service fees Portfolio accounting fees Fund shares redeemed Miscellaneous Total liabilities Net assets $ Net assets consist of: Paid in capital $ Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net assets $ Capital shares outstanding Net asset value per share $ STATEMENT OFOPERATIONS (Unaudited) Period Ended June 30, 2014 Investment Income: Dividends (net of foreign withholding tax of $2,607) $ Income from securities lending, net Interest 4 Total investment income Expenses: Management fees Transfer agent and administrative fees Investor service fees Portfolio accounting fees Professional fees Custodian fees Trustees' fees* Line of credit interest expense 5 Miscellaneous Total expenses Net investment income Net Realized and Unrealized Gain (Loss): Net realized gain (loss) on: Investments Net realized gain Net change in unrealized appreciation(depreciation) on: Investments Net change in unrealized appreciation(depreciation) Net realized and unrealized gain Net increase in net assets resultingfrom operations $ * Relates to Trustees not deemed “interested persons” within the meaning of Section 2(a)(19) of the 1940 Act. SEE NOTES TO FINANCIAL STATEMENTS. THE RYDEX FUNDS SEMI-ANNUAL REPORT | 15 BASIC MATERIALS FUND STATEMENTS OF CHANGES IN NET ASSETS Period Ended June 30, 2014 (Unaudited) Year Ended December 31, Increase (Decrease) in Net Assets from Operations: Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets resulting from operations ) Distributions to shareholders from: Net investment income — ) Net realized gains — ) Total distributions to shareholders — ) Capital share transactions: Proceeds from sale of shares Distributions reinvested — Cost of shares redeemed ) ) Net increase (decrease) from capital share transactions ) Net increase (decrease) in net assets ) Net assets: Beginning of period End of period $ $ Undistributed net investment income at end of period $ $ Capital share activity: Shares sold Shares issued from reinvestment of distributions — Shares redeemed ) ) Net increase (decrease) in shares ) 16 |THE RYDEX FUNDS SEMI-ANNUAL REPORT SEE NOTES TO FINANCIAL STATEMENTS. BASIC MATERIALS FUND FINANCIAL HIGHLIGHTS This table is presented to show selected data for a share outstanding throughout each period and to assist shareholders in evaluating a Fund’s performance for the periods presented. Period Ended June 30, 2014a Year Ended December 31, Year Ended December 31, Year Ended December 31, Year Ended December 31, Year Ended December 31, Per Share Data Net asset value, beginning of period $ Income (loss) from investment operations: Net investment income (loss)b ) ) Net gain (loss) on investments (realized and unrealized) ) Total from investment operations ) Less distributions from: Net investment income — ) — — ) ) Net realized gains — ) ) ) — ) Total distributions — ) Net asset value, end of period $ Total Returnc % % % %) % % Ratios/Supplemental Data Net assets, end of period (in thousands) $ Ratios to average net assets: Net investment income (loss) % % % %) %) % Total expensesd % Portfolio turnover rate 96 % a Unaudited figures for the period ended June 30, 2014. Percentage amounts for the period, except total return and portfolio turnover rate, have been annualized. b Net investment income (loss) per share was computed using average shares outstanding throughout the period. c Total return does not reflect the impact of any additional fees charged by insurance companies and has not been annualized. d Does not include expenses of the underlying funds in which the Fund invests. SEE NOTES TO FINANCIAL STATEMENTS. THE RYDEX FUNDS SEMI-ANNUAL REPORT | 17 FUND PROFILE (Unaudited) June 30, 2014 BIOTECHNOLOGY FUND OBJECTIVE: Seeks to provide capital appreciation by investing in companies that are involved in the biotechnology industry, including companies involved in research and development, genetic or other biological engineering, and in the design, manufacture, or sale of related biotechnology products or services (“Biotechnology Companies”). Holdings Diversification (Market Exposure as % of Net Assets) “Holdings Diversification (Market Exposure as % of Net Assets)” excludes any temporary cash investments. Inception Date: May 2, 2001 Ten Largest Holdings (% of Total Net Assets) Gilead Sciences, Inc. 6.8% Amgen, Inc. 5.7% Biogen Idec, Inc. 5.4% Celgene Corp. 5.1% Alexion Pharmaceuticals, Inc. 3.3% Vertex Pharmaceuticals, Inc. 3.3% Regeneron Pharmaceuticals, Inc. 3.1% Illumina, Inc. 3.0% Incyte Corporation Ltd. 2.0% BioMarin Pharmaceutical, Inc. 1.9% Top Ten Total 39.6% “Ten Largest Holdings” exclude any temporary cash or derivative investments. 18 |THE RYDEX FUNDS SEMI-ANNUAL REPORT SCHEDULE OF INVESTMENTS (Unaudited) June 30, 2014 BIOTECHNOLOGY FUND Shares Value COMMON STOCKS† - 99.6% BIOTECHNOLOGY - 85.2% Gilead Sciences, Inc.* $ Amgen, Inc. Biogen Idec, Inc.* Celgene Corp.* Alexion Pharmaceuticals, Inc.* Vertex Pharmaceuticals, Inc.* Regeneron Pharmaceuticals, Inc.* Incyte Corporation Ltd.* BioMarin Pharmaceutical, Inc.* Idenix Pharmaceuticals, Inc.* Pharmacyclics, Inc.* OPKO Health, Inc.*,1 Medivation, Inc.* MannKind Corp.*,1 Alkermes plc* Cubist Pharmaceuticals, Inc.* Seattle Genetics, Inc.* Alnylam Pharmaceuticals, Inc.* InterMune, Inc.* Synageva BioPharma Corp.* Isis Pharmaceuticals, Inc.* Intercept Pharmaceuticals, Inc.* Myriad Genetics, Inc.*,1 United Therapeutics Corp.* Cepheid* NPS Pharmaceuticals, Inc.* Grifols S.A. ADR Intrexon Corp.*,1 ACADIA Pharmaceuticals, Inc.* Ironwood Pharmaceuticals, Inc. — Class A* Puma Biotechnology, Inc.* Arena Pharmaceuticals, Inc.*,1 Exact Sciences Corp.*,1 Agios Pharmaceuticals, Inc.*,1 PDL BioPharma, Inc.1 Keryx Biopharmaceuticals, Inc.*,1 Dyax Corp.* Acorda Therapeutics, Inc.* Insys Therapeutics, Inc.*,1 Clovis Oncology, Inc.* Celldex Therapeutics, Inc.* Ligand Pharmaceuticals, Inc. — Class B* Organovo Holdings, Inc.*,1 Sarepta Therapeutics, Inc.*,1 Halozyme Therapeutics, Inc.* ARIAD Pharmaceuticals, Inc.*,1 Neurocrine Biosciences, Inc.* Sangamo BioSciences, Inc.* NewLink Genetics Corp.*,1 Aegerion Pharmaceuticals, Inc.* ImmunoGen, Inc.*,1 Emergent Biosolutions, Inc.* Arrowhead Research Corp.* Orexigen Therapeutics, Inc.*,1 KYTHERA Biopharmaceuticals, Inc.* Vanda Pharmaceuticals, Inc.* Momenta Pharmaceuticals, Inc.* Insmed, Inc.* Repligen Corp.* AMAG Pharmaceuticals, Inc.* Receptos, Inc.* TESARO, Inc.* Raptor Pharmaceutical Corp.*,1 Acceleron Pharma, Inc.* Novavax, Inc.* Ophthotech Corp.* Exelixis, Inc.*,1 XOMA Corp.* Total Biotechnology LIFE SCIENCES TOOLS & SERVICES - 9.7% Illumina, Inc.* Quintiles Transnational Holdings, Inc.* QIAGEN N.V.* Techne Corp. Bio-Rad Laboratories, Inc. — Class A* Charles River Laboratories International, Inc.* Affymetrix, Inc.* Total Life Sciences Tools & Services PHARMACEUTICALS - 4.7% Theravance Biopharma, Inc.*,1 Theravance, Inc.*,1 Medicines Co.* Nektar Therapeutics* Endocyte, Inc.* Total Pharmaceuticals Total Common Stocks (Cost $12,428,496) RIGHTS - 0.0% Chelsea Therapeutics International Expires 12/31/17†† Clinical Data, Inc. Expires 12/31/20*,†††,4 — Total Rights (Cost $1,341) SEE NOTES TO FINANCIAL STATEMENTS. THE RYDEX FUNDS SEMI-ANNUAL REPORT | 19 SCHEDULE OF INVESTMENTS (Unaudited)(concluded) June 30, 2014 BIOTECHNOLOGY FUND Face Amount Value REPURCHASE AGREEMENTS††,2 - 0.4% HSBC Group issued 06/30/14 at 0.03% due 07/01/14 $ $ RBC Capital Markets issued 06/30/14 at 0.03% due 07/01/14 Total Repurchase Agreements (Cost $117,340) SECURITIES LENDING COLLATERAL††,3 - 11.8% Repurchase Agreements HSBC Securities, Inc. issued 06/30/14 at 0.07% due 07/01/14 BNP Paribas Securities Corp. issued 06/30/14 at 0.09% due 07/01/14 Deutsche Bank Securities, Inc. issued 06/30/14 at 0.05% due 07/01/14 Total Securities Lending Collateral (Cost $3,132,488) Total Investments - 111.8% (Cost $15,679,665) $ Other Assets & Liabilities, net - (11.8)% ) Total Net Assets - 100.0% $ * Non-income producing security. † Value determined based on Level 1 inputs — See Note 4. †† Value determined based on Level 2 inputs — See Note 4. ††† Value determined based on Level 3 inputs — See Note 4. 1 All or portion of this security is on loan at June 30, 2014 — See Note 6. 2 Repurchase Agreements — See Note 5. 3 Securities lending collateral — See Note 6. 4 Illiquid security. ADR — American Depositary Receipt plc — Public Limited Company 20 |THE RYDEX FUNDS SEMI-ANNUAL REPORT SEE NOTES TO FINANCIAL STATEMENTS. BIOTECHNOLOGY FUND STATEMENT OF ASSETSAND LIABILITIES (Unaudited) June 30, 2014 Assets: Investments, at value - including $3,025,969 ofsecurities loaned (cost $12,429,837) $ Repurchase agreements, at value (cost $3,249,828) Total investments (cost $15,679,665) Receivables: Fund shares sold Securities lending income Total assets Liabilities: Payable for: Upon return of securities loaned Securities purchased Management fees Transfer agent and administrative fees Investor service fees Portfolio accounting fees Fund shares redeemed Miscellaneous Total liabilities Net assets $ Net assets consist of: Paid in capital $ Accumulated net investment loss ) Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net assets $ Capital shares outstanding Net asset value per share $ STATEMENT OFOPERATIONS (Unaudited) Period Ended June 30, 2014 Investment Income: Income from securities lending, net $ Dividends Interest 8 Total investment income Expenses: Management fees Transfer agent and administrative fees Investor service fees Portfolio accounting fees Professional fees Custodian fees Trustees' fees* Line of credit interest expense Miscellaneous Total expenses Net investment loss ) Net Realized and Unrealized Gain (Loss): Net realized gain (loss) on: Investments Net realized gain Net change in unrealized appreciation(depreciation) on: Investments ) Net change in unrealized appreciation(depreciation) ) Net realized and unrealized gain Net increase in net assets resultingfrom operations $ * Relates to Trustees not deemed “interested persons” within the meaning of Section 2(a)(19) of the 1940 Act. SEE NOTES TO FINANCIAL STATEMENTS. THE RYDEX FUNDS SEMI-ANNUAL REPORT | 21 BIOTECHNOLOGY FUND STATEMENTS OF CHANGES IN NET ASSETS Period Ended June 30, (Unaudited) Year Ended
